Case 17-18555        Doc 26       Filed 04/19/19    Entered 04/19/19 12:34:14         Desc         Page 1
                                                   of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-18555
         Michael A Sicilia, Jr.
         Donna L Sicilia
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/20/2017.

         2) The plan was confirmed on 08/25/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/06/2019.

         5) The case was converted on 04/11/2019.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $11,750.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-18555       Doc 26      Filed 04/19/19    Entered 04/19/19 12:34:14                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $15,000.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                  $15,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $849.00
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,849.00

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F Secured       29,863.00     29,863.00        29,863.00       6,692.85    1,983.16
 AMERICREDIT FINANCIAL DBA GM F Unsecured            NA          34.65            34.65           0.00        0.00
 AMITA HEALTH ADVENTIST MEDICA Unsecured            0.00      4,271.96         4,271.96        209.34         0.00
 BECKET & LEE LLP               Unsecured      1,522.00       1,578.81         1,578.81          77.37        0.00
 EARTHMOVER CREDIT UNION        Secured        3,262.00       3,262.00         3,262.00        843.53      167.82
 EARTHMOVER CREDIT UNION        Unsecured            NA          23.72            23.72           0.00        0.00
 LVNV FUNDING                   Unsecured         625.00        625.22           625.22          30.64        0.00
 LVNV FUNDING                   Unsecured      1,038.00       1,038.17         1,038.17          50.87        0.00
 MERRICK BANK                   Unsecured         511.00        499.05           499.05          24.46        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          404.00        407.29           407.29          19.96        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         495.00        530.10           530.10          25.98        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         505.00        510.58           510.58          25.02        0.00
 COMMONWEALTH EDISON COMPAN Unsecured             660.00           NA               NA            0.00        0.00
 CREDIT ONE BANK NA             Unsecured         774.00           NA               NA            0.00        0.00
 ADVANCE FAMILY DENTAL LOMBAR Unsecured           291.00           NA               NA            0.00        0.00
 AT&T                           Unsecured          98.00           NA               NA            0.00        0.00
 DS SERVICES OF AMERICA INC     Unsecured         441.00           NA               NA            0.00        0.00
 DUPAGE DISPOSAL                Unsecured          61.00           NA               NA            0.00        0.00
 FIFTH THIRD BANK               Unsecured         197.00           NA               NA            0.00        0.00
 FOREST RECOVERY SERVIC         Unsecured         899.00           NA               NA            0.00        0.00
 KINDERCARE LEARNING CENTERS Unsecured             72.00           NA               NA            0.00        0.00
 MBB                            Unsecured         225.00           NA               NA            0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured          53.00           NA               NA            0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         267.00           NA               NA            0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         301.00           NA               NA            0.00        0.00
 WEBBANK/FINGERHUT              Unsecured      1,189.00            NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-18555       Doc 26      Filed 04/19/19    Entered 04/19/19 12:34:14                  Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim        Claim         Principal       Int.
 Name                              Class    Scheduled        Asserted     Allowed          Paid          Paid
 WEBBANK/FINGERHUT              Unsecured      2,218.00              NA             NA           0.00        0.00
 NATIONWIDE CREDIT & COLLECTION Unsecured          25.00             NA             NA           0.00        0.00
 PROGRESSIVE LEASING            Unsecured         387.00             NA             NA           0.00        0.00
 SERVICE MEDICAL EQUIPMENT      Unsecured         147.00             NA             NA           0.00        0.00
 SPRINT                         Unsecured      1,018.00              NA             NA           0.00        0.00
 STATE COLLECTION SERVICE       Unsecured         150.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                $0.00                  $0.00
       Mortgage Arrearage                                   $0.00                $0.00                  $0.00
       Debt Secured by Vehicle                         $33,125.00            $7,536.38              $2,150.98
       All Other Secured                                    $0.00                $0.00                  $0.00
 TOTAL SECURED:                                        $33,125.00            $7,536.38              $2,150.98

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                               $9,519.55           $463.64                   $0.00


 Disbursements:

        Expenses of Administration                             $4,849.00
        Disbursements to Creditors                            $10,151.00

 TOTAL DISBURSEMENTS :                                                                         $15,000.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-18555        Doc 26      Filed 04/19/19     Entered 04/19/19 12:34:14            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/19/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
